Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 22, 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-24 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 12-22-2020. No claims have been canceled by Applicants’ amendment filed 12-22-2020. Claims 22-24 have been added by Applicants’ amendment filed 12-22-2020.

Applicant's election without traverse of Group I, claims 1-3, 5 and 6, directed to a sensor, and the election of Species (A): wherein the sensor element is a charge detection element (instant claim 5), in the reply filed on March 6, 2020 was previously acknowledged.  

Regarding newly submitted claims 22-24, the claim is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claims 22 and 23 are directed to a sensor comprising a liquid phase portion including an ionic liquid; a probe molecule selectively associating with a target substance in the ionic liquid; a sensor element detecting an association of the probe molecule with the target substance; and an affinity between the Newly submitted claim 24 is directed to a sensor comprising: a liquid phase portion including an ionic liquid; a probe molecule selectively associating with a target substance in the ionic liquid; a sensor element detecting an association of the probe molecule with the target substance; and a blocking agent for a contaminant. Claim 1 of the claims filed March 15, 2018 was directed to a sensor comprising an ionic liquid; a probe molecule selectively associating with a designated substance in the ionic liquid; and a sensor element detecting an association of the probe molecule with the designated substance. Thus, newly submitted claims 22-24 require a search and examination beyond the claims as originally presented. As noted in MPEP 818.02(a), wherein subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03. As recited in MPEP 821.04 (¶ 8.04), since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, newly submitted claims 22-24 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 4 and 7-21 were previously withdrawn, and claims 22-24 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claim 1-3, 5 and 6 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 27, 2020 has been considered. An initialed copy of the IDS accompanies this Office Action.


Priority
The present application, filed March 5, 2018 claims the benefit of Japanese Patent Application No. 2017-166011, filed August 30, 2017.

Receipt was acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 22, 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Objection
The objection to claim 1 is withdrawn due to Applicant spelling out the abbreviation in the first encounter of the claims, in the reply filed 12-22-2020.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1-3, 5 and 6 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Schnorr et al. (US Patent Application Publication No. 20170212104, published July 27, 2017; effective filing date July 15, 2014).
	Schnorr et al. do not specifically exemplify an ionic thin film having a thickness of 1 micrometer or less.
	In view of the withdrawn rejection, Applicant’s argument is rendered moot.


 
	Munje et al. do not specifically exemplify an ionic thin film having a thickness of 1 micrometer or less.
	In view of the withdrawn rejection, Applicant’s argument is rendered moot.


(3)	The rejection of claims 1, 3 and 5 is withdrawn under 35 U.S.C. 102(a1) as being anticipated by Toniolo et al. (Sensors and Actuators B: Chemical, 2016, 240, 239-247). 
	Toniolo et al. do not specifically exemplify an ionic thin film having a thickness of 1 micrometer or less.
	In view of the withdrawn rejection, Applicant’s argument is rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the sensor of instant claim 1 to comprise an ionic liquid thin film having a thickness of 1 micrometer or less; a probe molecule; and a sensor element.
The Examiner has interpreted the term “ionic liquids” to refer to any ionic liquid including salts and compounds comprising inorganic anions and inorganic cations and/or organic cations combined with inorganic anions such as, for example, Na+, K+, Mg2+, Cl-, BF4-, PF6-, 1-ethyl-3-methyl-imidazolium ethylsulfate, Br-, OH-, phosphonium ion, pyridinium ion, ammonium ion, tosylate ion, bis(trifluoromethyl-sulfonyl)imide, BMIM BF4, etc.
The Examiner has interpreted the term “target substance” to refer to any substance such as, for example, a target molecule, nucleic acid sequence, compound, molecule, functional group, moiety, ion, solvent including water, probe molecule, primer, peptide, substrate surface, polymer, beads, gases, microorganism, biological samples such as a tissue sample, cells, plasma sample, environmental sample, etc.; the ocean; mammals; humans; dogs; mice; etc.

	The Examiner has interpreted the term “an association” to refer to any association such as, for example, covalently bound, non-covalently bound, adsorbed, absorbed, in the same reaction mixture, on the same substrate surface, present in the same container, etc.
	The Examiner has interpreted the terms “selectively associating with a target substance”, and “detecting an association of the probe molecule with a target substance” as recited in claim 1 to refer to an intended uses, such that the term “detecting an association of the probe molecule with a target substance” is not given patentable weight.
	The Examiner has interpreted the term “covered” as recited in claim 3 to refer to covering by any amount.

Double Patenting
	The provisional rejection of claims 1-3, 5 and 6 is maintained on the ground of nonstatutory double patenting as being unpatentable over:
	(a)	Claims 1-14 and 18-20 of copending US Patent Application No. 15/908,700, 
	(b)	Claims 13-17 of copending US Patent Application No. 15/910,815,
	(c)	Claims 1-17 of copending US Patent Application No. 15/913,946, and
	(d)	Claims 1-16 of copending US Patent Application No. 16/352,579 for the reasons of record.

Response to Arguments
Applicant’s arguments filed December 22, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) none of the claims requires a sensor containing an ionic liquid being a thin film having a thickness of 1 mm or less (Applicant Remarks, pg. 11, second full paragraph).
Regarding (a), the Examiner respectfully notes that the claims of the copending Applications are broadly recited, such that the electrolyte solutions, foundation films, and phospholipid films encompass sensors having ionic solutions that are present in all thicknesses including a thickness of 1 micrometer; as well as, specifically reciting a liquid phase comprising a thickness of 0 to 50 microns. Thus, the instant claims are provisionally rejected for the reasons already of record.


New Objections/Rejections
Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 1-3, 5 and 6 are indefinite because the claims appear to recite both a product and process in the same claim. Instant claim 1 recites, for example, an ionic liquid, a probe molecule, and a sensor element; while also reciting “a probe molecule selectively associating with a target substance”, and “a sensor element detecting an association of the probe molecule with the target substance”. The examiner cautions that according to the MPEP 2173.05(p) states that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. PXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Such claims may also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 Id. at 1551. Moreover, it is unclear as to the structure of the sensor and how each element is related one to the other, and it is unclear as to whether the sensor of instant claim 1 comprises (or does not comprise) a target substance and, thus, the metes and bounds of the claim cannot be determined.
Claim 2 is indefinite for the recitation of the term “wherein the probe molecule includes at least one selected from” in lines 1-2 because it is unclear as to the meaning of the phrase; and whether the term refers to a particular type of probe molecule (e.g., an aptamer), whether the term refers to a probe molecule also comprising an additional element (e.g., an antibody), whether the term refers to a type of target molecule (e.g., an enzyme or antibody) bound to the probe molecule, and/or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined. 
	Claims 3, 5 and 6 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	Claims 1 and 3 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gusain et al. (Applied Surface Science, 2015, 364, 878-885).
claims 1 and 3, Gusain et al. teach that imidazolium-hexafluorophosphate (ImPF6) ionic thin film (interpreted as an ionic liquid thin film) is prepared on a silicon surface using 3-chloro-propyltrimethoxysilance (CPTMS) (interpreted as a probe molecule) as a bifunctional linker, wherein XPS result revealed the covalent grafting of ImPF6 thin film on a silicon surface, such that atomic force microscopic images demonstrated that the ImPF6 thin film is composed of nanoscopic pads/clusters with a height of 3-7 nm (interpreted as an ionic thin film; probe molecule; XPS and atomic force microscopy as a sensor element; and 1 micron or less, claim 1) (Abstract, lines 1-4). Gusain et al. teach that the chemical composition of the substrates were examined by X-ray Photoelectron Spectroscopic (XPS) analysis; the surface morphological features were probed using atomic force microscopy; and the thickness of the ionic liquid film was measured by Ellipsometer (interpreted as sensor elements, claim 1) (pg. 879, col 2, second full paragraph). Gusain et al. teach that the thin film of ionic liquid having PF6- anions was prepared on a silicon surface by self-assembly approach, wherein a monolayer of bifunctional CPTMS was deposited on a silicon surface via covalent interaction between the methoxy groups of the CPTMS and hydroxyl functionalities of silicon surface as shown in Scheme 1a and 1b (interpreted as a probe molecule, claim 1) (pg. 880, col 2, first partial paragraph; and Schemes 1a and 1b). Gusain et al. teach in Scheme 1, (a) silicon surface having a thin film of silicon oxide/hydroxide; (b) a self-assembled thin film of CPTMS on the silicon surface prepared by chemical vapor deposition; (c) the imidazolium ionic liquid thin film having chloride anion (interpreted as an ionic liquid thin film), prepared by refluxing of CPTMS-grafted silicon sample with N-methylimidazole; and (d) in the final step, chloride anion was replaced by PF6- anion (also interpreted as an ionic liquid thin film) via metathesis reaction with aqueous solution of K-PF6 salt  (interpreted as the probe is covered by the ionic liquid, claim 3) (pg. 880, Scheme 1). Scheme 1 is shown below:

    PNG
    media_image1.png
    213
    979
    media_image1.png
    Greyscale

average thickness of ImPF6 thin film is found to be 5.9 ± 0.38 nm based on Ellipsometry measurement (interpreted as less than 1 micron; and an Ellipsometer as a sensor element, claim 1) (pg. 881, c0l 2; first full paragraph, lines 16-18).
Gusain et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.



(2)	Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Miller (US Patent No. 8540899, issued September 24, 2013).
	Regarding claims 1-3, 5 and 6, Miller teaches solvent compositions comprising a solvent, dispersed nanoparticles and a non-volatile liquid, wherein the solvent composition can optionally comprise monomers, polymers, and cross-linking agents, the solvent can be an organic solvent, and the non-volatile liquid can be an ionic liquid (IL), or a non-volatile liquid containing dissolved salts; and nanoparticle liquid composite compositions (interpreted as an ionic liquid, claim 1) (col 2, lines 56-65). Miller teaches that the liquid composite composition further comprises additional agents such as polymers, and can also include reactive agents such as cross-linking agents, dyes, and biological molecules including proteins, lipids, nucleic acids and carbohydrates (interpreted as a probe molecule; peptides; proteins encompassing antibodies a composite as a probe molecule covered by the IL, claims 2 and 3) (col 3, lines 20-25). Miller teaches that the devices of the invention have electrolyte compositions including an array of cells, each cell comprising a first electrode, an electrolyte composition, and a second electrode (interpreting electrodes as sensor elements, claim 1) (col 3, lines 40-45). Miller teaches that the nanoparticles can be nanorods or nanotubes (interpreted as carbon nanotubes, and a detection element), wherein the size of the nanoparticle can depend on the desired thickness of the ultimate electrolyte composition, for example, for making coatings of <1 micron, particles of less than about 100 nm find particular use (interpreted as a sensor element; detection element; nanotubes; thin film; and a thickness of less than 1 micrometer, claims 1, 5 and 6) (col 6, lines 30-32 and 36-42). Miller teaches that non-volatile liquids are generally added at a 1:1 or 1:5 ratio by spin-coating, the composition can be further diluted to achieve a desired coating thickness (interpreted as encompassing a thickness of <1 micron, claim 1) (col 8, lines 56-57 and 63-65). Miller teaches that the invention provides liquid composite compositions comprising non-volatile liquids, wherein the non-volatile liquid comprises an ionic liquid (IL) including room temperature ionic liquids (RTILs) (interpreted as an ionic liquid, claim 1) (col 9, lines 15-18 and 29-30). Miller teaches that other additives can be included that can impart favorable characteristics to a liquid composite composition such as biomolecules including enzymes or nucleic acids such as DNA (interpreted as enzymes, claim 2) (col 15, lines 30-33). Miller teaches that the thickness of the resulting compositions can vary widely, depending on the method of application and the desired use such as, for example, spin coating can result in films as thin as (or thinner than) about 50 nm or as thick as about 2 microns (interpreted as encompassing thin films less than 1 micron, claim 1) (col 21, lines 33-37). Miller teaches that the electrodes can be metal, conductive polymers, or conductive carbon such as graphite (interpreted as a detection element; a sensor element; and graphene, claims 1, 5 and 6) (col 35, lines 66-67; and col 36, lines 6-8). Miller teaches that a supercapacitor can be created by casting gels on and within each of the two carbon electrodes (interpreted as a probe molecule is covered, claim 3) (col 45, lines 12-14).
Miller meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Serban et al. (US Patent No. 8826724, issued September 9, 2014; effective filing date June 28, 2012) in view of Zheng et al. (US Patent No. 8375768, issued February 19, 2013).
Regarding claim 1 (in part), 3, 5 and 6, Serban et al. teach chemical sensors such as carbon dioxide sensors and methods for making such sensors (Abstract, lines 1-2). Serban et al. teach that sensors can include a base, substrate or chip 12, wherein chip 12 can be any suitable substrate such as glass, polymers, ceramics, metals, GaAs, or any other suitable material (col 2, lines 1-7). Serban et al. teach that sensing beam 14 and/or reference beam 16 can be readily manufactured using conventional MEMS manufacturing techniques, wherein sensing beam 14 and/or reference beam 16 can be implemented as resonating part of a Surface Acoustical Wave (SAW) sensor (interpreted as a sensor element; and MEMS or SAW sensor, claims 1 and 5) (col 3, lines 20-28). Serban et al. teach that sensing beam 14 and/or reference beam 16 can be vibrated at a resonance energy frequency, such that over time, the sensing layer 18 can absorb the chemical of interest, which can change the mass of the sensing layer 18 (interpreted as target molecules, claim 1) (col 3, lines 39-42). Serban et al. teach that sensing layer 18 can include a sensing ionic liquid (interpreted as an ionic liquid) that is disposed on sensing beam 14, such that the sensing ionic liquid can include an amino group (interpreted as a probe molecule) such that, for example, the sensing ionic liquid can include an amino funtionalized ionic liquid such as 1-(4-aminobutyl)-3 methylimidazolium hexafluorophosphate or 1-(2-aminoethyl)-3-methylimidazoium tetrafluoroborate (interpreted as an ionic liquid thin film; and a probe molecule, claim 1) (col 4, lines 4-11). Serban et al. teach that sensing layer 18 can include one or more nanotubes (e.g., a nanotube array) that is, for example, disposed on the sensing beam 14, wherein the nanotubes can include an amino group such as amino functionalized carbon nanotubes, wherein the sensing layer 124 can include any materials such as, for example, the sensing layer can include a sensing ionic liquid, a polymer or polymer layer, one or more nanotubes, or be a composite including any suitable combination thereof (interpreted as probes; and including nanotubes, claims 1 and 6) (col 4, lines 22-27 and lines 55-63). Serban et al. teach that the precise arrangement of nanotubes 428 and/or sensing layer 430 can vary such that, for example, sensing layer 430 can be continuous, can pass over the top of the nanotubes 428 (interpreted as covering the probes), and can coat or “fill in” the interior of the nanotubes 428 (interpreted as probe molecules are covered by the ionic liquid, claims 1 and 3) (col 5, lines 53-55). Serban et al. teach that the sensing layers can include composites such that manufacturing the sensing layer can include providing the components of the composite (e.g., the ionic liquid, the polymer or polymer layer, and/or the nanowires/nanotubes) in a suitable common solvent, which can then be cast to provide resultant cast films that can be dried (interpreting composites to include that probe molecules are covered by the ionic liquid; and thin film, claims 1 and 3) (col 6, lines 31-41).
Serban et al. do not specifically exemplify a thickness of less than 1 micron (instant claim 1, in part); or that the probe molecules including an antibody, aptamer, etc. (instant claim 2).
Regarding claim 1 (in part) and 2, Zheng et al. teach that gas sensors are of increasing interest due to their potential applications in ambient air monitoring, occupational health and safety, biomedical diagnostics, industrial process control and security, wherein electrochemical sensors have historically proven to be very effective for measurement of airborne trace compounds (col 6, lines 5-11). Zheng et al. teach that Leyland-Jones discloses immunosensors which in particular embodiments have antibodies, Fab fragments, or scFv polypeptides immobilized on the surface thereof (interpreted as including antibodies and peptides, claim 2) (col 5, lines 34-36). Zheng et al. teach ionic liquid films bound to a polymer surface including bound to the surface by means of one or more polyionic or zwitterionic liquids, wherein at least one of the zwitterionic liquids comprise imidazolium, tetraalkylammonium or tetraalkylphosphonium groups (col 13, lines 5-12). Zheng et al. teach in Figure 44, square wave voltammetry SWVs of thin-film BMIBF4 electrodes in air and ENB-saturated air (interpreted as ionic liquid thin films, claim 1) (col 16, lines 45-46’ and Figure 44). Zheng et al. teach that that Quartz Crystal Microbalance (QCM) devices can be used in the present disclosure, such that when the ionic liquid is very thin and strongly coupled to the QCM surface, the gas analyte will be adsorbed in the QCM which will lead to an increase of mass and a decrease of frequency; and (interpreted as QCM, claim 5) (col 18, lines 25-32). Zheng et al. teach in Figure 1, lists of over twenty ionic liquids, which have been synthesized including BF4-, PF6- and (CF3SO2)2N-; and that both the tetraalkyl-phosphonium and tetraalkylammonium ionic liquid thin films show enhanced sensitivity and selectivity to the organic vapors (interpreted as increased sensitivity) (col 22, lines 7-9 and 38-42). Zheng et al. teach that using various ionic liquids, the characteristics and techniques for preparation of thin (0.5 micron - 50 micron) or ultra-thin (5 nm -100 nm) ionic liquid films with controlled properties were investigated, and their applications in gas sensing both at room temperature and elevated temperatures were explored, such that preliminary work shows that the interface of function group of the ionic liquid films plays an important role for its interaction with gas phase volatile organics including in environmental gas monitoring as described in Examples 2-3 (interpreted as a thickness of less than 1 micron, claim 1) (col 24, lines 57-61; and col 25, lines 23-24 and 34-36).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting volatile organic compounds as exemplified by Zheng et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the gas sensor comprising a sensing layer including an ionic liquid film as disclosed by Serban et al. to include the thin film or ultra-thin film comprising a variety of ionic liquids as taught by Zheng et al. with a reasonable expectation of success in producing ionic liquid films with controlled properties; in producing sensors for applications in gas sensing both at room temperature and elevated temperatures including for use in environmental gas monitoring; in creating sensors having an increased sensitivity and selectivity for volatile organic compounds including for carbon dioxide sensing.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1-3, 5 and 6 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 




/AMY M BUNKER/
Primary Examiner, Art Unit 1639